Garnett, P. J. This action of replevin was commenced by appellee against appellant and one James Fillio before a justice of the peace. Part only of the goods sued for were recovered under the writ. The justice found property in the plaintiff in the goods recovered, and rendered judgment in trover for conversion of the rest. Hews alone perfected an appeal to the Circuit Court, and filed therein, on May 8,1886, his appeal bond. Ho summons from that court to Fillio was issued, nor was his appearance ever filed there, but Wall entered his appearance July 2, 1887. In that state of the record (the transcript of the justice having been duly filed) the cause was called for trial, and verdict rendered finding that the goods taken by the constable were the property of the plaintiff, and finding the defendants guilty of the conversion of other property, not found by the officer, and the value thereof to be §150. Judgment on the verdict was rendered by the court against Hews, impleaded with Fillio. The verdict and judgment did not dispose of the issues in the case. Hews is required to pay §150 to Wall for property whose ownership is not found by the verdict. This court decided such a verdict and judgment to be erroneous in Nelson v. Bowen, 15 Ill. App. 477. The judgment of the Circuit Court is reversed and remanded. Reversed and remanded.